UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 Commission file number 000-52495 PACIFIC COPPER CORP. (Exact name of registrant as specified in its charter) Delaware 98-0504006 (State of incorporation) (I.R.S. Employer Identification No.) 3040 N. Campbell Avenue, Suite 110, Tucson, Arizona 85719 (Address of principal executive offices including zip code) PHONE (520) 989-0221; FAX (520) 623-3326 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares of registrant’s common stock outstanding as of March 19, 2012 was 49,861,600. PART I ITEM 1. FINANCIAL STATEMENTS PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) (Unaudited- Prepared by Management) INTERIM CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 2012 (Amounts expressed in US Dollars) (Unaudited) CONTENTS Interim Consolidated Balance Sheets as of January 31, 2012 (unaudited) and October 31, 2011 (audited) 2 Interim Consolidated Statements of Operations for the three months ended January 31, 2012 and January 31, 2011 and the period from Inception (May 18, 1999) to January 31, 2012 3 Interim Consolidated Statements of Changes in Stockholders' Equity for the three months ended January 31, 2012 and from Inception (May 18, 1999) to January 31, 2012. 4 Interim Consolidated Statements of Cash Flows for the three months ended January 31, 2012 and January 31, 2011 and from Inception (May 18, 1999) to January 31, 2012. 7 Condensed Notes to Interim Consolidated Financial Statements 8-22 1 PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) Interim Consolidated Balance Sheets as at January 31, 2012 and October 31, 2011 (Amounts expressed in US Dollars) (Unaudited – Prepared by Management) January 31, 2012 (unaudited) October 31, 2011 (audited) $ $ ASSETS Current Cash Advances to related party (note 12) - Total Current Assets Plant and Equipment, net (note 4) Mining claims (note 8) Total Assets LIABILITIES Current Accounts payable and accrued liabilities Due to related parties (note 10) Derivative financial instrument (note 14) - - Advances from non-related parties (note 13) Convertible notes (note 14) Total Liabilities 4, 246,158 4, 109,413 Going Concern (note 2) Commitments and Contingencies (note 9) Related Party Transactions (note 10) STOCKHOLDERS’ DEFICIENCY Capital Stock (note 5) Preferred stock, $0.0001 par value, 50,000,000 shares authorized, Nil issued andoutstanding (2010 - nil) - - Common stock, $0.0001 par value, 200,000,000 shares authorized, 49,861,600 issued and outstanding (October 31,2010-49,861,600) Additional Paid-in Capital Deferred stock compensation (note 11) ) ) Accumulated Other Comprehensive Income Deficit Accumulated During the Exploration Stage ) ) Total Pacific Copper Stockholders’ Deficiency ) ) Non-controlling Interest Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency See condensed notes to the interim consolidated financial statements 2 PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) Interim Consolidated Statements of Operations For the three months ended January 31, 2012 and January 31, 2011 and the Period from Inception (May 18, 1999) to January 31, 2012 (Amounts expressed in US Dollars) (Unaudited – Prepared by Management) Cumulative since inception $ For the three months ended January 31, 2012 $ For the three months ended January 31, 2011 $ Operating Expenses General and administration Project expenses Mineral claims acquisition cost expense (note 8) - - Amortization and Impairment Total Operating Expenses Loss from Operations ) ) ) Other income-Interest - - Other expense-Interest ) ) ) Other income-Derivative Financial Instrument - - Loss before Income Taxes ) ) ) Provision for income taxes - - - Net Loss ) ) ) Net Loss attributable to Non-controlling interests - - Net Loss attributable to Pacific Copper Corp. Stockholders ) ) ) Loss per share-Basic and Diluted ) ) Weighted Average Common Shares Outstanding See condensed notes to the interim consolidated financial statements 3 PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) from inception (May 18, 1999) to January 31, 2012 (Amounts expressed in US Dollars) Common Stock Additional Paid-inCapital Deferred Stock Compen- sation Stock Subscription Receivable Deficit Accumulated during the Exploration Stage Accumulated Other Comprehen-sive Income (Loss) Total Pacific Copper Corp. Stockholders’ Equity (Deficiency) Non- Controlling Interests Total Deficiency Comprehen- sive Income (loss) attributable to Pacific Copper Corp. Stockholders Number Amount of Shares $ Common stock issued on inception 1 1 1 1 Common stock issued for nil consideration ) - - - Cancelled shares (1
